internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_801 tom martin drive room birmingham al number release date department of the treasury taxpayer_identification_number form tax_year s ended date date person to contact id number uil code certified mail - return receipt requested dear contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown letter rev catalog number 34801v above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a subst ute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance at if you prefer you may contact your local taxpayer_advocate internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number v r - - - - - - - - - - - - - - - - - - form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items year period ended zo xx 20xx xx issue does continue to qualify for exemption under sec_501 given that it receives more than of its income from the general_public on a recurring basis facts is open to the public the following days friday dance half half bowling 6pm -10pm 6pm -10pm year round year round year round during these times nonmembers may participate in several of the club's activities including but not limited to the friday night dance the half half and the bowling events nonmembers may enter the grounds of the during these hours in order to participate in these activities they have only to identify themselves to the employee working the counter in the facility the counter person then charges them the nonmember fee for participating in these activities through an entry gate that is unlocked the sec_501 to provide social recreational and other activities to its members the benefits provided to the members include but are not limited to the following activities the friday night dance the half half and bowling events is organized and operating as an organization described in the specific and primary purpose of the to improve the social climate for its members through recreational cultural and charitable activities the members of this corporation shall be reputable single persons including divorced or widowed of good moral character per its' articles of incorporation is your organization reported the following sources and amounts of revenue on forms for periods ending december 20xx december 20xx and december 20xx form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items year period ended xx 20xx xx club activities-nonmember membership dues and assessments interest on savings and temporary cash investments total nonmember income total nonmember investment_income total income nonmember - a c total nonmember investment - b c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure while reviewing the income expense statement minutes of meetings your website as well as other internal documents provided by your organization such as cash register receipts and income expense report it has been noted that your organization is open to the general_public on a regular basis as stated previously the nonmember income has been recorded in the following accounts within your income expense report account account account account friday dance guest half half money market bowling based on conducting a two year analysis of gross_receipts it has been noted that the organization received and respectively during tax years ending december 20xx and december 20xx the gross_receipts received by your organization are well over the threshold permitted in public law sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a prior to its amendment in sec_501 c required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a name oftaxpayer l department of the treasury- internal re enue service explanation of items year period ended xx xx xx amended the exclusive provision to read substantially' in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members' use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similarfacilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public's use of a social club's facilities on exemption under internal_revenue_code sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization's exempt status taxpayer's position the taxpayer's position is that the only way they are going to be able to operate is to allow nonmembers to participate in member events the organization has agreed that their exempt status should be revoked government's position your organization has exceeded the non-member threshold on a recurring basis during tax years ending december 20xx and december 20xx and therefore revocation of your organization's exempt status is warranted form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items year period ended 20xx 20xx 20xx conclusion no longer qualifies for exemption under sec_501 c of the internal_revenue_code as your nonmember income has exceeded the nonmember threshold as outlined in public law therefore your exempt status under sec_501 of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx and december 20xx note if you are planning to appeal the proposed revocation please refer to publication which is enclosed appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury form 886-a rev department ofthe treasury- internal_revenue_service page -4-
